IN THE SUPREME COURT OF THE STATE OF NEVADA


                        NICOLE CHRISTINE FOLLOWILL,                             No. 84690
                        Petitioner,
                        vs.
                        STATE OF NEVADA PAROLE BOARD
                        OF COMMISSIONERS;                                          FILED
                        COMMISSIONER LAMICIA BAILEY;
                        COMMISSIONER ERIC                                          JUN 1 5 2022
                        CHRISTIANSEN; COMMISSIONER
                                                                                  ELIZABETH A. BROWN
                        DONNA VERCHIO; COMMISSIONER                             CLERK g7REME COURT
                                                                               BY
                        SCOTT WEISENTHAL; AND KATIE                                 DEPUTY CLERK
                        FRANKER, EXECUTIVE SECRETARY,
                        Res • ondents.

                                              ORDER DENYING PETITION

                                    This is an original pro se petition for a writ of mandamus
                        challenging the denial of parole.
                                    Having considered the petition, we are not persuaded that our
                        extraordinary intervention is warranted. See NRS 34.160; NRS 34.170; Pan
                        v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
                        (2004) (noting that a writ of mandamus is proper only when there is no
                        plain, speedy, and adequate remedy at law and explaining that petitioner
                        bears the burden of demonstrating that writ relief is warranted). A
                        challenge to the denial of parole should be raised in a petition for a writ of
                        mandamus filed in the district court in the first instance so that factual and
                        legal issues are fully developed, giving this court an adequate record to
                        review. See Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601,
                        604, 637 P.2d 534, 536 (1981) (recognizing that "an appellate court is not an
                        appropriate forum in which to resolve disputed questions of face); State v.
                        Cty. of Dougla.s, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting

SUPREME COURT
          Of

       NEVADA

(0)   1947A    drigOD

                                                                                            QV- 19040
                          that "this court prefers that such an application [for writ relief] be
                          addressed to the discretion of the appropriate district court" in the first
                          instance), abrogated on other grounds by Cortez Masto v. Gypsum Res., 129
                          Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013). Petitioner may appeal to this
                          court from a final decision. Accordingly, we
                                      ORDER the petition DENIED.



                                                                                            C.J.
                                                             Parraguirre


                                                                                            J.
                                                             Hardesty


                                                                    A4.4:4-0                J.
                                                             Stiglich




                          cc:   Nicole Christine Followill
                                Attorney General/Carson City
                                Attorney General/Dep't of Public Safety/Carson City
                                Eighth District Court Clerk




SUPREME COURT
          OF
       NEVADA
                                                               2
tol   1947A    egigS4=>